DETAILED ACTION
Status of claims:
Claims 1, 3, 5, 9-13, 23-24, 26-27, 30-36 are pending.
Claims 1, 9-10, 13, 23, 24, 26-27, are amended.
Claims 2, 4, 7-8, 14-22, 25, 28-29 are cancelled.
Claims 30-36 are new.
Response to Arguments
Applicant’s arguments filed on 11/23/2021 have been considered but are moot because a new ground(s) of rejection based on newly added amendments to the claims.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “receiving image data generated by the A/V device, the image data representing a parcel;; “.  The limitation has two semicolons instead of one single semicolon at the end.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

, the second pixels at least partially surrounding the first pixels; Lee&Hayes6 of 18R140-0052USC1 Serial No. 16/726,564determining third pixels represented by a third portion of the first image data, the third pixels including at least the first pixels and the second pixels; and determining that the portion of the FOV corresponds to the third pixels”.  For this Office Action the first second and third pixels are assume to be first second and third portions of the image.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,650,650 in view of Zander, USPG_Pub. 2013/0321670.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,650,650 in view of Zander, USPG_Pub. 2013/0321670. The patent claim 1 teaches all in application claim 1 except determining, based at least in part on the portion of the first image data, a portion of a field of view (FOV) of the A/V device that is associated with the parcel; and sending, using the one or more communication components and to the A/V device, first data indicating the portion of the FOV.
Zander discloses determining, based at least in part on the portion of the first image data, a portion of a field of view (FOV) of the A/V device that is associated with the parcel (fig. 6, S04, S06; Para. 86-87 (the FOV of the camera is determined based on portion of capture image/object)); and sending, using the one or more communication components and to the A/V device, first data indicating the portion of the FOV (Abstract; Para. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network devices of patent claim 1 to include determining, based at least in part on the portion of the first image data, a portion of a field of view (FOV) of the A/V device that is associated with the parcel; and sending, using the one or more communication components and to the A/V device, first data indicating the portion of the FOV as disclosed by Zander in order to arrive at application claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 23-24, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bunker, USPG_Pub. 2016/0180667, in view of Zander, USPG_Pub. 2013/0321670.

	Regarding claim 1, Bunker discloses one or more network devices (fig. 8 (computing device = “one or more network device”) comprising:
one or more communication components (fig. 2, (210, 220); Para. 41 (receiver and transmitter equate to “communication components”)); 
one or more processors (fig. 2, 39; Para. 39 (processor =”one or more processors”); and 
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more network devices to perform operations (Para. 65 (memory 410 with instructions perform the process of package protection)) comprising: 
receiving, using the one or more communication components, image data generated by an audio/video recording and communication device (A/V device) (Para. 42 (transceiver receives images captured by video camera)); 
determine that a portion of the first image data represents a parcel (Para. 23 (package detection by the system image processing algorithms like edge detection-the edge being a portion of the image of the package captured in the drop off area or by the front door)).
Bunker does not explicitly disclose determining, based at least in part on a portion of an image data, a portion of a field of view (FOV) of an A/V device that is associated with a parcel; and sending, using the one or more communication components and to the A/V device, first data indicating the portion of the FOV.
Zander discloses determining, based at least in part on a portion of an image data, a portion of a field of view (FOV) of an A/V device that is associated with a parcel (fig. 6, S04, S06; Para. 86-87 (the FOV of the camera is determined based on portion of the captured image/object-image/object of Zander is an obvious equivalent of a parcel)); and sending, using the one or more communication components and to the A/V device, first data indicating the portion of the FOV (Abstract; Para. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bunker to include determining, based at least in part on a portion of an image data, a portion of a field of view (FOV) of an A/V device that is associated with a parcel; and sending, using the one or more communication components and to the A/V device, first data indicating the portion of the FOV as disclosed by Zander in order to support scaling of field of view when and objects position or orientation is changed (Abstract: Para. 7).



Regarding claim 23, Bunker in view of Zander discloses all in claim 1.  In addition, Bunker in view of Zander discloses the one or more network devices, wherein the first data comprises additional image data, the additional image data representing: 
the parcel (Bunker: Para. 75); and a boundary located around the parcel (Bunker: Para. 23 (parcel edges detection meets boundary around parcel)), the boundary corresponding to the portion of the FOV (Zander: fig. 6, S04, S06; Para. 7, 86-87 (the FOV of the camera is determined based on portion of the captured image/object-the rectangle is the area around the field of view of the camera on the image/object)).  







Regarding claim 33, Bunker in view of Zander discloses all in claim 1.  In addition Bunker discloses the one or more computing devices, wherein the determining that the portion of the first image data represents the parcel comprises: analyzing the first image data using one or more object recognition techniques; and determining that the portion of the first image data represents the parcel based at least in part on the analyzing of the first image data (Bunker: Para. 75 (symbol recognition)).  

Regarding claim 34, Bunker in view of Zander discloses all in claim 1.  In addition Bunker in view of Zander discloses the one or more computing devices, wherein the portion of the FOV of the A/V device comprises at least one of: a portion of a first FOV associated with a camera of the A/V device (Bunker: Para. 23; Zander: fig. 6, S04, S06; Para. 86-87 (the FOV of the camera is determined based on portion of the captured image/object-image/object of Zander is an obvious equivalent of a parcel)). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bunker, USPG_Pub. 2016/0180667, in view of Grabham, USPG_Pub. 2016/0343220, and further in view of Zander, USPG_Pub. 2013/0321670.

Regarding claim 27, Bunker discloses a method comprising: 
storing, by one or more computing devices, first data indicating that an audio/video recording and communication device (A/V device) is associated with a property (fig. 1-7; Para. 21, 31-32, 56 (the data that maps and associated communication devices and control panel/control device of the system with a home or business-data is created and stored during security/automation system setup/installation)); 
receiving, by the one or more computing devices, image data generated by the A/V device (fig. 1, 4; Para. 4-5; Para. 56-57 (the captured video or image data is sent for analyzing o the control device 105-the 105 reads on one or more computer devices)); Lee&Hayes5 of 18R140-0052USC1 
receiving, by the one or more computing devices, an indication that the image data represents a parcel (Para. 75 (the image analysis provides indication to the control device that an abject is a package)).
Bunker does not explicitly disclose Serial No. 16/726,564sending, by one or more computing devices, an image data to a user device; based at least in part on the receiving of the indication, determining, by the one or more computing devices, a portion of a field of view (FOV) of the A/V device that is associated with the parcel; and sending, by the one or more computing devices and to the A/V device, second data indicating the portion of the FOV.  
based at least in part on the receiving of the indication (Para. 37 (when the system receives signaling data that a parcel has been delivered (is the indication) an image of the parcel is sent to the user’s device as a notification that a parcel has been delivered at user’s home-fig. 3, 309)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network devices of Bunker to include sending, by one or more computing devices, an image data to a user device; based at least in part on the receiving of the indication as disclosed by Grabham in order to allow video notification with captured images of a parcel when a parcel is delivered to user’s property (Para. 37).
Bunker in view of Grabham do not explicitly disclose determining, by the one or more computing devices, a portion of a field of view (FOV) of the A/V device that is associated with the parcel; and sending, by the one or more computing devices and to the A/V device, second data indicating the portion of the FOV.
Zander discloses determining, by the one or more computing devices, a portion of a field of view (FOV) of the A/V device that is associated with the parcel (Para. 7, 86-87 (the image of an object reads on parcel)); and sending, by the one or more computing devices and to the A/V device, second data indicating the portion of the FOV (fig. 6, S04, S06; Para. 7, 86-87 (the FOV of the camera is determined based on portion 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network devices of Bunker in view of Grabham to include determining, by the one or more computing devices, a portion of a field of view (FOV) of the A/V device that is associated with the image; and sending, by the one or more computing devices and to the A/V device, second data indicating the portion of the FOV as disclosed by Zander in order to support scaling of field of view when and objects position or orientation is changed (Para. 7).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bunker, USPG_Pub. 2016/0180667, in view of Zander, USPG_Pub. 2013/0321670, and further in view of Malhotra, USPG_Pub. 2016/0189532.

Regarding claim 3, Bunker in view of Zander do not explicitly disclose determining that a security system associated with a property is operating in a mode, wherein the sending of the first data is based at least in part on the determining that the security system is operating in the mode. 
Malhotra discloses determining that a security system associated with a property is operating in a mode, wherein the sending of the first data is based at least in part on the determining that the security system is operating in the mode (Para. 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network devices of Bunker in view of Zander to include determining that a security system associated with a property the sending of the first data is based at least in part on the determining that the security system is operating in the mode as disclosed by Malhotra in order to support manual and automatic switching of security modes (Para. 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bunker, USPG_Pub. 2016/0180667, in view of Zander, USPG_Pub. 2013/0321670, and further in view of Child, USPG_Pub. 2017/0109984.

Regarding claim 6, Bunker in view of Zander do not explicitly disclose the one or more network devices, the one or more non-transitory computer-readable media storing further instructions that, when executed by the one or more processors, cause the one or more network devices to Lee&Hayes3 of 20R140-0052USC1 Serial No. 16/726,564perform further operations comprising sending, using the one or more communication components, second data that causes a motion detection sensitivity associated with the A/V device to change from a first value to a second value.
Child discloses the one or more network devices, the one or more non-transitory computer-readable media storing further instructions that, when executed by the one or more processors, cause the one or more network devices to Lee&Hayes3 of 20R140-0052USC1 Serial No. 16/726,564perform further operations comprising (Para. 9) sending, using the one or more communication components, second data that causes a motion detection sensitivity associated with the A/V device to change from a first value to a second value (Para. 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network devices of Bunker in view of Zander to include sending, using the one or more communication components, .
Allowable Subject Matter
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-13, 26, 35-36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art fails to teach  or to reasonably disclose “determining that the parcel has been delivered to the property; based at least in part on the determining that the parcel has been delivered to the property, sending, to the user device, a request associated with monitoring the parcel using the A/V device; receiving, from the user device, an instruction to monitor the parcel using the A/V device” as recited in claim 9.  All limitations taken as a whole.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY BANTAMOI/Examiner, Art Unit 2423